    Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 1 of 8 PageID 13

REDACTED
Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 2 of 8 PageID 14
Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 3 of 8 PageID 15
Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 4 of 8 PageID 16
Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 5 of 8 PageID 17
Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 6 of 8 PageID 18
Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 7 of 8 PageID 19
Case 4:21-mj-00164-BJ Document 5 Filed 03/11/21   Page 8 of 8 PageID 20
